In this case the defendants have *Page 397 
severed in pleading. All our pleadings in a court of law are made up in court, and under its direction and control. The plaintiff, by joining issue, has evidenced consent to this severance. It is now too late to make this application at any rate. The cause is now called for trial, and the parties must abide by the pleadings as they stand.
The plaintiff claimed under a military grant for 3840 acres of land, dated December the 31st, 1793, on the waters of Harpeth. The defendant claimed under a military grant to William Mabane, heir of Robert Mabane, a deceased colonel, for 7200 acres, on both sides of the west fork of Harpeth River, adjoining Absalom Tatum's north and south boundary, beginning about one mile north of his south-east corner, running east and south. This grant issued under an entry dated August the 16th, 1784. An entry had been made for part of the same land on the 7th of February, 1784. The defendant further offered in evidence a deed from Lewis Robards, without showing any title to Robards. This was objected to on the ground that there ought to be shown a regular deduction of title. In answer by the defendant's counsel, it was observed that a person in ejectment was not bound to show his title in connection. It was sufficient if, at the conclusion of his evidence, a regular title be made out.